Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The specification states “B2O3” in at least [0010].  The appropriate chemical composition is “B2O3”.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 1 is rejected as being indefinite because it recites, “the boron content of the glass melt” and, “the boron content of the glass”.  It is unclear how said “glass melt” and boron containing “glass” where claim 1 is drawn to “a process for producing a boron containing glass”.
Giving the claims the broadest reasonable interpretation in view of the specification, the specification indicates a “glass melt” in paragraphs [0014] having the claimed B2O3 oof claim 1, and a boron content of the glass product being the amount claimed in claim 1.  For the purpose of this examination the “glass” is interpreted as the “glass product” and the “glass melt” as a separate entity of molten glass.  In the event this interpretation is incorrect a claim 1 may later in prosecution be rejected 
As A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05c
Claim 6 is rejected as being indefinite because it uses the term “about” and it is unclear what constitutes as “about”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation a distance of about 250-1250mm, and the claim also recites 650-750 mm which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 11 is rejected as being indefinite because it uses the term “about” and it is unclear what constitutes as “about”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation a distance of about 60-300 m/s, and the claim also recites 110-160 m/s which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



Claims 1, 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The term "substantially annular burner zone" and “substantially circular burner line” in claim are relative terms which renders the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For the purpose of this examination, any burners in which may be rendered on a substantially circular circumference meets the claim.
Furthermore, although the claims list numbers from the figures, For example 6 burner numbers, claim 5 does not require 6 burners.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rue (Rue, D., "Energy-Efficient Glass Melting – The Next Generation Melter: Final Report”, GTI Project Number 20621, March 2008) in view of, Brix (US 5,770,535)
Regarding claim 1, Rue discloses a process for producing a boron containing glass, comprising:
melting raw materials including boron compounds in a submerged combustion melter (10- at least Fig on page 4) (“The chosen glasses are all commercial (although the alumina borosilicate is not currently in production) … Batch for the tests was supplied directly from glass plant batching facilities as premixed batch… Most of the glasses contained boron …The alumina borosilicate glass is alkali-free” - page 62, page 66, page 68, respectively), 
withdrawing flue gases from said melter and recovering heat from said flue gases in heat recovery equipment prior to release into the environment (“SCM … was commercialized a decade ago for mineral wool production … These commercial melters use recuperators to preheat combustion air to 575°F” – page 3- see Fig included below).


    PNG
    media_image1.png
    265
    507
    media_image1.png
    Greyscale

Rue discloses a process for producing a boron containing glass comprising melting raw materials including boron compounds in a SCM in accordance with claim 1.  Rue discloses melting-alkali-free alumina borosilicate glass at approximately 1621-1648 degrees Celsius.
Rue teaches that the glass may be, for example, an alkali-free aluminoborosilicate composition (at least page 62, 64). 
Rue fails to disclose the specific boron content of the glass melt of claim 1 of boron oxide content of between 2 to 15% by weight and glass product of boron oxide content of 2 to 15% by weight as recited in claim 1.  
Brix (US 5,770,535) discloses an alkali free aluminoborosilicate glass having a boron oxide content in the range of 4 to 14% by weight (see abs).  In view of Brix, it is apparent that the substituted component was known in the art at the time of the invention.  One of ordinary skill in the art could have substituted the specific alkali-free aluminoborosilicate glass of Brix for the generic alkali-free aluminoborosilicate glass of Rue and the results of such a substitution would have reasonably been predictable for a skilled practitioner in the arts.  The rationale to support the instant conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
As noted above, Rue teaches the manufacture of an alkali-free aluminoborosilicate glass in an SCM and the use of a recuperator to recover sensible heat from the flue gasses.  Thus, Rue is understood to teach a step of recovering heat from the flue gases in a heat exchanger prior to release of said flue gases into the environment per claim 1, lines 12-14.

Rue is silent regarding corrosion susceptibility of the recuperator/heat exchanger to boron contained in the effluent gases from the SCM.  The prior art is silent regarding the of “withdrawing flue gases from said melter and recovering heat from said flue gases in heat recovery equipment prior to release into the environment, the boron content of the glass expressed as B2O3 being greater than or equal to 2w% and less than or equal to15 w%” as recited at claim 1.   
Rue, at page 66, discloses that in the exemplary embodiments melting an alkali free borosilicate glass, Boron loss ranged between 35 to 45%.  As the original disclosure does not speak to boron losses for the Brix glass composition, 
it serves to reason that melting the Brix alkali-free using the Rue submerged combustion melter would reasonably result in the retention of a majority of potentially volatile boron compounds.  On this point, the prior art establishes that retained the boron content in a product glass is inversely related to the melt processing time and processing temperature and SCM is able to produce a completely molten product in 1 to 2 hours.  Where the prior art teaches that 55 to 65% retention of starting boron in alkali free borosilicate glass melts made by SCM and further teaches that 40% of starting boron remains in a melter even after processing for 6 hours, it serves to reason that processing the Brix compositions in a SCM would also retain more than half of the starting boron content.  Alternatively, such a condition would have reasonably been derived by a skilled practitioner in the arts with the benefits of the above noted prior art references.  That is, in view of the evidence of record and absent compelling evidence to the contrary, it is the Examiners assessment that retention of a majority of potentially volatile boron compounds would have resulted for a Brix glass processed in the Rue SCM.  

Regarding claim 3, Rue discloses a refining step after the submerged combustion melting and prior to glass forming, see the figure included above. Rue discloses on page 1 forming, “container, fiber, flat, and specialty glass formulations”
	Regarding claims 5 and 6, and with deference to the rejection of claim 1 above and the excerpt figure of the Rue SCM (see below), Rue is understood to teach a submerged combustion melter comprising a melting chamber equipped with submerged combustion burners protruding through the bottom of the said melting chamber, a raw material feeder and a melt outlet, and said burners having a central burner axis oriented in an substantially vertical upright burner orientation.


    PNG
    media_image1.png
    265
    507
    media_image1.png
    Greyscale


Rue discloses round or octagonal model melters (page 25-26), “An octagonal model, that has similar symmetry to a round model but is easier to fabricate in full scale” with “maximum the retention time”
Rue discloses, “two-jet cases with the octagonal chamber provided better retention times” giving the claims the broadest reasonable interpretation two burners meet the claim limitation of claim 5 of a substantially annular burner zone on a substantially circular burner line.  The flames do not merge as seen in at least Fig 30-40.
Rue suggests six burners on page 60. Also seen in at least Fig 30-Fig 40.  
Furthermore regarding claims 5-10, page 57 states, “Multiple burners are used so that heat is distributed uniformly through the melt, surface area between combustion products and melt is maximized, and kinetic energy of each burner is in the desired range. If kinetic energy is too low, melt particle flow patterns are not established around the burners. If kinetic energy is too high, how spots are created and excessive melt surface disturbance and splashing occurs”
Thus
Rue suggests six burners on page 28 of octagonal melter with 6 burners, page 60. Also seen in at least Fig 30-Fig 40.  Furthermore, page 57 states, “Multiple burners are used so that heat is distributed uniformly through the melt, surface area between combustion products and melt is maximized, and kinetic energy of each burner is in the desired range. If kinetic energy is too low, melt particle flow patterns are not established around the burners. If kinetic energy is too high, how spots are created and excessive melt surface disturbance and splashing occurs”
thus
	It can therefore be said that the prior art discloses “base" method upon which the claimed invention can be seen as an “improvement”.  
	Thus, it is apparent that Rue, namely that the submerged combustion burners are arranged in a substantially annular burner zone, preferably on a substantially circular burner line, at a distance between adjacent burners and controlled in such a way that flames do not merge.  It can therefore be said that the prior art to Rue disclosed a "comparable method that has been improved in the same way as the claimed invention.  Rue does disclose on page 29 that burners may be spaced 300 mm to 600 mm in substantially a circle.
One of ordinary skill in the art could have applied the known “improvement” technique, namely that one skilled in the art would be motivated to optimize the melter geometry and submerged combustion burner arrangement and the results of such a modification would have been predictable to one of ordinary skill in the art as motivated by uniform heat distribution, surface area between combustion products, reduced splashing.	
Regarding claim 7, see discussion of claim 6.  
Regarding claim 11, Rue discloses a velocity  of the burners of 50m/s which overlapps with ranges disclosed in present claim 11.
Overlapping ranges as indicated above are considered to be a prima facie case of obviousness, furthermore
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Regarding claim 12, Rue discloses that the melting chamber walls may be manufactured of steel ("a system consisting of water-cooled steel flat walls with cylindrical steel studs covered by the layer of some refractory material” – page 46).  Rue further teaches that the walls are cooled by internal circulation of a coolant.  Thus, a melt chamber comprising double steel walls separated by a circulated cooling fluid would have been obvious over the prior art of record.  
Regarding claims 13 and 15, Rue does not disclose an active step of a reduction of boron content prior to heat being recovered from flue gases thus one skilled in the art would reasonably presume there is no such step as required by claim 13.
Regarding claim 14, Rue discloses “heat recovery-recuperator-batch heating” from the waste heat exiting to the stack as indicated in the Figure included herein above.
Rue fails to discuss a “heat exchanger fluid”.  One of ordinary skill in the art would recognize heat recovery from waste gas of the general submerged combustion melter for batch heating must include some type of heat exchanger mechanism such as the gas itself to exchange the heat to batch materials as indicated in the figure above.  Giving the term “heat exchanger fluid” the broadest reasonable interpretation in light of the specification Rue meets claim 14 by indicating recovering heat to heat the beatch.
Alternatively, one of ordinary skill in the art would be inclined to use alternative gas or fluids to move the heat from the flue gas to heat the batch as motivated by the figure of Rue.



Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rue and Brix as applied above and further in view of Charbonneau (US 20140007623).
Regarding claim 4, the combined teachings of Rue and Brix disclose a submerged combustion melter and manufacturing flat glass, fiber glass, and or glass containers.  The combined teachings of Rue and Brix fail to disclose the glass melt withdrawn from the submerged combustion melter for production of glass wool, or fibers, without an intervening fining step.
In an analogous art of submerged combustion of glass, Charbonneau discloses a process of submerged combustion melting directly to a fiber production unit without any intervening fining step [0050], claim 16.  It would have been obvious to one skilled in the art to modify the method of Rue as motivated by eliminating a step thus yielding a more efficient process.
MPEP 2144 states:
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves

The teaching to eliminate a refining step in Rue, as motivated by Charbonneau, would yield one skilled in the art to expect the 

	Claim(s) 6-10 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Rue and Brix as applied above and further in view of Rue (US 2011/0236846)
Rue discloses a circular or octagonal submerged combustion melter (see discussion of claim 5 above) Rue fails to state the distances of adjacent burners as required by claim 6.
It can therefore be said that the prior art discloses “base" method upon which the claimed invention can be seen as an “improvement”.  
	Rue (US 2011/0236846) discloses a submerged combustion melter which one skilled in the art would consider to be of direct relevance to the matter at hand in Rue.  Regarding the structure of the melter and the arrangement of submerged burners, Rue '846 teaches that
	1) the melter should preferably be substantially symmetric with symmetric placement of burners within the melter ([0024]-[0025])
	2) the distance between adjacent burners should be sufficient to prevent interaction between adjacent burner spiral patterns ([0026]),
	3) the melter may be structured with a cylindrical cross section ([0029]) and 3 or more burners may be configured therein in a circle with all burners the same distance apart and the same distance from the outside walls ([0031]),
	4) the burners should be positioned at least 4 inches from the melter side wall and at least twice as far apart from each other as the distance between the submerged combustion burner and the side walls ([0028]).
	Thus, it is apparent that Rue ‘846 teaches that which is absent from the primary Rue reference, namely that the submerged combustion burners are arranged in a substantially annular burner zone, preferably on a substantially circular burner line, at a distance between adjacent burners and controlled in such a way that flames do not merge.  It can therefore be said that the prior art to Rue '846 disclosed a "comparable method that has been improved in the same way as the claimed invention.  One of ordinary skill in the art could have applied the known “improvement” technique, namely the melter geometry and submerged combustion burner arrangement of Rue '846, in the primary Rue reference apparatus and the results of such a modification would have been predictable to one of ordinary skill in the art.  
Rue ‘846 teaches that the burners may be arranged at about 4 to about 10 inches from a wall and that the spacing of adjacent burners is "at least double the distance between the burners and the side walls ([0036]).  Rue ‘846 provides an exemplary spacing of about 20 inches.  Thus, a spacing of adjacent burners of at least about 250 mm would have been obvious for a skilled practitioner in the arts at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a range is the optimum.; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Further, Rue ‘846 provides a skilled practitioner in the arts with sufficient guidance, specifically that the burners-to-wall distance should be optimized to prevent on one hand heat loss through the melter walls and on the other hand dead flow spaces adjacent the walls and that the burner-to-burner distance should be optimized to prevent interaction between flow loops of adjacent burners, that one skilled in the art would have been able to reasonably and predictably scale the prior art process in accordance to achieve a desired performance. The mere scaling up of a prior art process/apparatus capable of being scaled up, would not establish patentability in a claim to an old process so scaled. 531 F.2d at 1053, 189 USPQ at 148.
Regarding claim 7, see discussion of claim 6.  
Regarding claim 8, Rue and Rue ‘846 discloses a cylindrical SCM with an arrangement of at least 3 or more burners arranged symmetrically and equidistant in a circle and spaced uniformly from the internal wall of the melter.  Rue '846 at figure 3 also provides an exemplary embodiment wherein 6 such submerged burners are arranged within the SCM.  Although Rue '846 does not expressly disclose the diameter of the burner circle or by extension the burner circle diameter, the mere scaling up of a prior art process/apparatus capable of being scaled up, would not establish patentability in a claim to an old process so scaled. 531 F.2d at 1053, 189 USPQ at 148.  
In the instant case, Rue states, “Multiple burners are used so that heat is distributed uniformly through the melt, surface area between combustion products and melt is maximized, and kinetic energy of each burner is in the desired range. If kinetic energy is too low, melt particle flow patterns are not established around the burners. If kinetic energy is too high, how spots are created and excessive melt surface disturbance and splashing occurs”
And Rue ‘846 provides a skilled practitioner in the arts with sufficient guidance, specifically that the burners-to-wall distance should be optimized to prevent on one hand heat loss through the melter walls and on the other hand dead flow spaces adjacent the walls and that the burner-to-burner distance should be optimized to prevent interaction between flow loops of adjacent burners, that one skilled in the art would have been able to reasonably and predictably scale the prior art process in accordance to achieve a desired performance.
Regarding claim 9, see Rue at figure 3 which depicts a 6 burner SCM configuration and the discussion of claim 8 regarding scaling of the prior art apparatus/process.
Regarding claim 10, Rue discloses octagonal or substantially circular SCM as discussed above, furthermore Rue’846 discloses both circular and polygonal (i.e. octagonal) cross-sectional shaped melters ([0031]-[0032]). Thus it would be obvious to one skilled in the art to adopt the shape of the submerged combustion melter in the method of Rue as motivated by Rue ‘846because it is a known shape of a submerged combustion melt in the art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rue (US 2005/0236747) discloses a submerged combustion melter which one of ordinary skill in the art would consider to be of direct relevance to the matter at hand in the primary Rue reference.  Regarding the velocity of combustion products emitted from the submerged combustion burners, Rue ‘747 teaches ([0020]) that the velocity of the combustion products is in the range of about 10 ft/sec to about 500 ft/sec.  One of ordinary skill in the art could have substituted the combustion burners of Rue ‘747 for the general combustion burners of the primary Rue disclosure and the results of such a substitution would have reasonably been predictable for a skilled practitioner in the arts.  The rationale to support the instant conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.

US 20140090423, 20140090422 0-10 boron oxide SCM
US 20140376868, US 20080127679, US 2008076656  alkali-free boron oxide for wool (melt and product) [0024]-[0028]
US20020174688 alkali-free borosilicate for wool
EP1878709 overlapping composition
US 4074991, US 4074889 Col 3; passing flue gasses through pellets reduce boron oxide into atmosphere
US 4282019 recuperator of boron containing glasses Col 1.  Boron recovered and used in batch Col 2
US  2013/0086944 [0010], [0012]- without refining, [0090] fiber
US 6047566 cyclone furnace

Beerkens (Beerkens, R.G.C., “Deposits and condensation from flue gases in glass furnaces”, Eindhoven: Technische, Universiteit Eindhoven DOI: 10.6100/IR255404 (1986)) discusses gaseous emissions from glass melting furnaces and the effect upon the brickwork of recuperative heat exchangers.  As such, Beerkens would be considered to be of particular relevance to the matter at hand in the Rue disclosure.  At section 5.2.4, page 179, Beerkens discloses the following with respect to corrosion and build up of deposits in recuperators used to recover sensible heat from flue gases in borosilicate glass furnaces:
“Most borosilicate glasses contain sodium oxide and/or potassium oxide. Although the concentrations of alkali oxide compounds in some borosilicate glasses (E-glass for example) may be lower than 1.0 weight-%, these components volatilize rather fast in combination with boron oxide. The main volatilization products from most borosilicate glass melts are sodium and/or potassium compounds, boron compounds and sulphur compounds. In this section special attention will be paid to the deposition and condensation processes of flue gases from sodium-borosilicate glass melting furnaces. The flue gas composition for such a furnace, fired with natural gas and with addition of sulphates as refining agents is given in table 5.4. 
First sodium sulphate condenses below 1370 K at the vertical surfaces of the regenerator bricks. Below 1310 K deposition of sodium metaborate sets on, as shown in figure 5.5. At surface temperatures between 1100 K and 1310 K sodium sulphate and sodium metaborate deposit simultaneously. The maximum deposition rate for liquid sodium metaborate at 1200 K is 8.5 mg/mf.s or 13.5 grams per square centimeter per year. In the middle sections of the regenerators with temperatures between 1150 and 1300 K the deposition of these liquid deposits causes high corrosion rates for the refractories of the checker. Corrosion is especially severe in sections of the regenerator with temperatures ranging around the melting point temperature of sodium metaborate (1174 K) and sodium sulphate (1157 K). The changing specific volume of the deposits in the pores of the refractory material by changing from liquid to solid phases and vice versa generally results in mechanical stress in this material.” (emphasis added)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741